Citation Nr: 1620663	
Decision Date: 05/20/16    Archive Date: 05/27/16

DOCKET NO.  10-03 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder, to include schizophrenia and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for diabetes mellitus, type II.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Andrew Wener, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had active military service from July 1973 to June 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In August 2011, the Veteran filed a claim for service connection for "PTSD/schizophrenia."  In the October 2012 rating decision on appeal, the RO denied service connection for PTSD as due to personal trauma and denied reopening a previously denied claim for service connection for schizophrenia.  However, in the May 2014 Statement of the Case, the RO denied reopening for claims for service connection for PTSD and schizophrenia.  

The issues on appeal for service connection for PTSD and schizophrenia were the subject of prior final decisions.  Service connection for PTSD was last denied in a June 2006 rating decision and service connection for schizophrenia was last denied in an April 2009 rating decision, which was upheld in a January 2012 Board decision.  

The Board has a legal duty to consider the requirement of whether new and material evidence has been submitted regardless of whether the RO failed to do so, as they did in this case in the October 2012 rating decision (although not in the May 2014 Statement of the Case).  Barnett v. Brown, 8 Vet. App. 1, 4 (1995).  Furthermore, the Veteran claimed service connection for "PTSD/schizophrenia," and his claim must be liberally construed.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam order) (it is the responsibility of the Board to consider alternate current conditions within the scope of the claim).  As the Veteran has previously been denied service connection for a psychiatric disorder, alternately characterized as "schizophrenia, catatonic," "schizophrenia," "an acquired psychiatric disorder," and PTSD, the Board finds that the Veteran's claim is one to reopen the previously finally denied claims for an acquired psychiatric disorder, to include schizophrenia and PTSD.

The issue of service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection, or reopening for service connection, for schizophrenia, catatonic, schizophrenia, and an acquired psychiatric disorder, has been denied in multiple rating decisions and Board decisions since April 1977.  The last prior rating decision was issued in April 2009 in which the RO again denied reopening the Veteran's claim for service connection for an acquired psychiatric disorder.  In a January 2012 decision, the Board upheld the denial to reopen.  The Veteran has not sought reconsideration of that Board decision and it is, therefore, final.

2.  Service connection, or reopening for service connection, for PTSD has been denied in December 1998 and June 2006 rating decisions.  The Veteran did not disagree with those decisions and they are final.

3.  None of the new evidence submitted subsequent to January 2012 in support of the Veteran's claim for service connection for an acquired psychiatric disorder is material.

4.  The Veteran does not have a diagnosis of diabetes mellitus, type II.



CONCLUSIONS OF LAW

1.  The January 2012 Board decision that denied reopening the Veteran's claim for service connection for an acquired psychiatric disorder is final.  38 U.S.C.A. § 7103 (West 2014); 38 C.F.R. § 20.1100 (2015).

2.  New and material evidence has not been received, and the Veteran's claim for service connection for an acquired psychiatric disorder is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  Service connection for diabetes mellitus, type II, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Specific to requests to reopen, the claimant must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection. See Kent v. Nicholson, 20 Vet. App. 1 (2006).

In this case, adequate notice was provided in June 2011 and November 2011.

With respect to VA's duty to assist, VA is only required to make reasonable efforts to obtain relevant records that the veteran has adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).  All efforts have been made to obtain relevant, identified and available evidence, and VA has notified the Veteran of any evidence that could not be obtained.  VA, therefore, has made every reasonable effort to obtain all records relevant to the Veteran's claims.

Generally the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  When a claim is one to reopen a finally decided claim, however, VA is not obligated to provide a medical examination or obtain a medical opinion until new and material evidence has been received.  See 38 C.F.R. § 3.159(c)(4)(iii).  Since the Veteran has failed to submit new and material evidence to reopen his claim for service connection for an acquired psychiatric disorder, VA was not obligated to provide him with a medical examination.  VA was also not obligated to provide him with an examination regarding his claim for service connection for diabetes mellitus, type II, as the evidence fails to establish he has such a disability.

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage of this case.  Additional efforts to assist or notify him would serve no useful purpose.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims. 

II.  Claim to Reopen for Service Connection for an Acquired Psychiatric Disorder 

The Veteran has a long history of seeking service connection for his psychiatric disorder, which has been alternatively diagnosed as schizophrenia and bipolar disorder.  The Veteran has more recently alleged he has PTSD.  Essentially the Veteran contends that he became nervous in service because of some incidents that occurred while he was serving in Germany; within one year after service, he began manifesting symptoms of his psychiatric disorder leading to an initial period of hospitalization in October 1976; and, therefore, service connection is warranted either on a direct or presumptive basis.

Service connection for schizophrenia, catatonic, was originally denied in an April 1977 rating decision on the basis that there was no psychiatric disorder shown to have started in service and the evidence did not show that the Veteran's schizophrenia, initially diagnosed in October 1976, manifested to a compensable degree within one year of his separation from service.  Thereafter, the RO denied reopening the Veteran's claim for service connection in rating decisions issued in August 1978, December 1981, June 1982 and July 1982.  The Veteran appealed the June and July 1982 rating decisions to the Board.  In a March 1985 decision, the Board reopened and denied service connection for schizophrenia on the basis that the evidence did not demonstrate that the Veteran's schizophrenic disorder was incurred during his period of active duty or that it manifested to a compensable degree within one year after his discharge from active duty.  The Board stated that, while the Veteran was reported to have had difficulties with his employment prior to its termination in September 1976, this evidence does not appropriately demonstrate that the Veteran's schizophrenic disorder was manifested during the applicable presumptive period.

Thereafter, the Veteran continued to seek service connection for his psychiatric disorder.  Claims to reopen were denied in rating decisions issued in September 1985, October 1985, December 1985, and February 1986.  The Veteran appealed the February 1986 rating decision to the Board.  In an April 1989 decision, the Board denied reopening for service connection for a psychiatric disorder.

Subsequently, the RO denied claims to reopen for service connection for a psychiatric disorder in rating decisions issued in August 1988, August 1989, November 1989, and April 1990.  The Veteran appealed the April 1990 rating decision to the Board.  After several remands, the Board denied reopening the Veteran's claim for service connection for an acquired psychiatric disorder in a February 1998 decision.  The Veteran appealed to the Court of Appeals for Veterans Claims (Court).  In January 1999, his appeal was remanded to the Board pursuant to a Joint Motion for Remand in which the parties agreed that remand was required because of a change in the law that altered the test for new and material evidence, which happened after the Board's decision.  Thus, the Veteran's appeal was returned to the Board for reconsideration of his claim to reopen under the new standard for new and material evidence.  In December 1999, the Board reissued its decision continuing the denial to reopen for service connection for an acquired psychiatric disorder.  The Veteran did not appeal that decision to the Court.

Furthermore, the Veteran filed a claim seeking service connection for PTSD in July 1998, which was denied in a December 1998 rating decision.  Subsequently, in rating decisions issued in March and October of 2002, the RO denied reopening the Veteran's claim for service connection for schizophrenia.  The Veteran appealed the October 2002 rating decision to the Board.  In a June 2004 decision, the Board denied reopening for service connection for schizophrenia.  The Veteran appealed to the Court.  In a February 2008 decision, the Court affirmed the Board's decision.

In February 2006, the Veteran filed a new claim for service connection for PTSD.  In a June 2006 rating decision, the RO denied reopening the claim for service connection for PTSD as that claim was decided in a final December 1998 rating decision.  

In July 2006, the Veteran again filed a claim for service connection for schizophrenia.  In an April 2009 rating decision, the RO denied reopening the claim for service connection a psychiatric disorder.  The Veteran appealed that denial to the Board.  In a January 2012 decision, the Board denied reopening the Veteran's claim for service connection for an acquired psychiatric disorder.

In August 2011, the Veteran filed a claim for service connection for PTSD/schizophrenia upon which the present appeal is based.

Consequently, the last decision denying reopening of the Veteran's claim for service connection for an acquired psychiatric disorder was the Board's decision in January 2012.  This decision became final January 18, 2012, and the Chairman of the Board has not ordered reconsideration of this decision to date.  38 U.S.C.A. § 7103; 38 C.F.R. § 20.1100.

With regard to the Veteran's claim for service connection for PTSD, it was previously denied by the RO in a rating decision issued in June 2006.  Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a Notice of Disagreement with the decision.  The decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c).  The Veteran did not at any time indicate disagreement with this rating decision.  Therefore, it is final.  38 U.S.C.A. § 7105.

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  "New" evidence is defined as evidence not previously submitted to agency decision makers.  "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claims sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The evidence received subsequent to the last final decision is presumed credible for the purposes of reopening a claim unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Warren v. Brown, 6 Vet. App. 4 (1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In addition, when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist, which might raise a reasonable possibility of substantiating the claim.  Id.  

Put simply, the Veteran's claim for service connection for schizophrenia has been denied because there is no evidence of a psychiatric disability during service, a psychosis manifested to a compensable degree within one year of separation from service, or a nexus otherwise linking the current psychiatric disability to service.  The Veteran has been advised multiple times, both orally and in writing, that in order for evidence to be material it must tend to prove one of these conditions.  As for his claim for service connection for PTSD, it has been denied on the basis of no current disability as the evidence fails to show he has a diagnosis of PTSD.  

The evidence received since the January 2012 Board decision includes the Veteran's statements, his testimony at his December 2015 Board hearing, service personnel records, VA and private treatment records, and Social Security Administration records.  

The majority of the personnel records received are not new.  However, a few records are new but they are not material as they do not support the Veteran's contention that the onset of his psychiatric disorder was during his active duty.  Significantly, a June 1975 Letter of Appreciation shows the Veteran's last commanding officer thought he had a "superb job performance;" that he "'cared'" about his work and "took pride" in his personal appearance; and that he possessed the "qualities of an 'achiever'."  Therefore, this description of the Veteran does not comport with someone who was having difficulties performing because of psychiatric problems as the Veteran has described.  

Another record is of an Article 15 punishment the Veteran received due to his having failed to report for duty several times at the end of April 1974.  These incidents, however, happened at the beginning of the Veteran's tour in Germany rather than at the end, which is when the Veteran relates he was having most of his psychiatric problems.  Consequently, this record also fails to support the Veteran's contentions of an onset of his psychiatric disorder in service.

VA and private treatment records received range from August 1976 to July 2015.  The Board finds that the majority of the VA treatment records received for the period of August 1976 to November 2008 are not new as they were previously of record.  However, it appears some of these records are new, but the Board finds they are not material.  Most of the new records are inpatient treatment notes and show only daily treatment during periods of hospitalization, such as nursing notes, medications given, vital signs, etc.  Consequently, these new records are cumulative as they only show treatment for a current disability, which has already been established.  

Likewise, any new outpatient treatment records (both VA and private) received, which includes VA treatment records from August 2011 to July 2015, are not material to reopen the Veteran's claim for service connection as they merely show continuing treatment for a current disability without evidence to establish a link between his currently diagnosed psychiatric disorder and his military service or that his psychiatric disorder manifested to a compensable degree within one year after discharge from service.  

Additionally, some of the new treatment records simply are not material because they do not relate to treatment for the Veteran's psychiatric disorder.

The most significant new treatment record is an August 1976 Medical Certificate and History.  This treatment record, however, is mostly blank only showing the Veteran's vital signs and the statement "employee referred to OPT."  Otherwise this record does not provide any reason for the Veteran being referred for outpatient treatment.  Consequently, this record is not material as it fails to demonstrate that the Veteran's psychiatric disorder either manifested to a compensable degree within one year of his discharge from service or that it otherwise is related to service.

The Board further finds that the Social Security Administration records, which were associated with the claims file in August 2012 and again in September 2013, are not new and material.  Most of the medical evidence included in these records is not new as it was previously associated with the Veteran's claims file.  Furthermore, the Board finds that any new evidence contained in these records is not material as it merely shows the current state of the Veteran's psychiatric disorder or current treatment for it.  None of the new evidence relates to the question of whether the Veteran's psychiatric disorder had its onset in service, manifested to a compensable degree within one year of discharge from service, or is otherwise related to service.  Consequently, the Board finds this evidence is not sufficient to reopen the Veteran's claim for service connection.

Finally, at the December 2015 Board hearing, the Veteran and his attorney essentially admitted that he did not have any new and material evidence related to his claim to reopen.  Rather, his attorney set forth various arguments as to why evidence already of record supports the Veteran's claim.  Straightaway, the Board notes that, without the submission of new evidence, the Veteran's claim must fail as a matter of law as the criteria to reopen a previously denied claim requires the submission of new evidence.  Relying on evidence that was previously considered and presenting new argument as to why that evidence is material is not sufficient to meet the requirements to reopen under the law.  Nevertheless the Board will consider the Veteran's attorney's arguments submitted at the hearing.

The attorney's first argument was that an October 23, 1976 VA medical record favorable to the Veteran's claim has not been reviewed.  However, he acknowledged that it was already in the claims file.  It is unclear why, if this treatment note was already in the record, the Veteran's attorney would argue it had not been reviewed.  The attorney did not elaborate on his contention.  Furthermore, the attorney later contradicted himself by acknowledging that this medical record was considered in a 1994 VA examination.  As that VA examination was considered in adjudicating the Veteran's claim in 1994, it is clear that this October 1976 medical record was also considered at that time.  As the attorney is relying on old evidence and has not submitted sufficient argument to establish that it is actually new evidence in that it had not been previously considered in adjudicating the claim, the Board finds this argument is not prevailing to reopen the Veteran's claim for service connection for an acquired psychiatric disorder.

The attorney next referred to a letter from the Army that he contends shows the Veteran was discharged in 1979.  The Board finds, however, that this letter actually shows the Veteran was discharged from the U.S. Army Reserve (Ready) in 1979, not from active duty.  The Veteran's DD 214 clearly demonstrates the Veteran was discharged from active duty in June 1975 and released to the U.S. Army Reserve to complete his obligated term of service.  Thus, the Veteran's discharge from the U.S. Army Reserve in 1979 is not relevant, especially considering that the Veteran has not argued that his psychiatric disorder is related to any period of active duty for training he participated in between 1975 and 1979.  Thus, this does not establish a basis for finding that new and material evidence has been received to reopen the Veteran's claim for service connection for an acquired psychiatric disorder.

Finally, the Veteran's attorney points to the 1994 VA examination that refers to the October 1976 medical record and argues that it did not say anything about the Veteran's psychiatric disorder not being service-connected.  He stated that he did not believe that another examination is needed to read the medical record, but the Veteran would comply with it if one is found necessary.  However, the attorney acknowledged that "it is what it is, and it has been there for years."  The attorney's argument is unclear.  Nevertheless, as the 1994 VA examination report is not new evidence, it cannot serve as the basis to reopen the Veteran's claim.  

In addition, with regard to the Veteran's testimony as to his mental illness and its initial diagnosis, it is not new evidence as he previously submitted testimony numerous times regarding his claim.  Furthermore, an appellant's own recitation of his medical history does not constitute new and material evidence sufficient to reopen his claim when this account has already been rejected by the VA.  Chavarria v. Brown, 5 Vet. App. 468 (1993).  

As for the Veteran's contentions and statements that he has PTSD, none of the new medical evidence submitted establishes that he has a diagnosis PTSD.  The Veteran's statements merely set forth his belief he has PTSD due to stressful incidents in service, which are events he has consistently reported to VA as having triggered his psychiatric disorder and, therefore, his statements are not new as well.  Even if this evidence were considered to be new, it is not material as, without a diagnosis of PTSD, there is no current disability for which service connection may be granted.  

For the foregoing reasons, the Board finds that the evidence received since the January 2012 Board decision denying the reopening of the claim for service connection for an acquired psychiatric disability and the June 2009 rating decision denying reopening for service connection for PTSD is not new and material.  It merely establishes that treatment for schizophrenia continues to the present.  It does not address a nexus to service or a compensable manifestation of a psychosis during the presumptive period.  It also does not establish a diagnosis of PTSD.  Consequently, the Board concludes that new and material evidence to reopen a claim of service connection for an acquired psychiatric disability has not been received, and the claim to reopen must be denied.

III.  Service Connection for Diabetes Mellitus, Type II

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed.Cir.2004); Hickson v. West, 12 Vet. App. 247 (1999).  For chronic diseases listed in 38 C.F.R. § 3.309(a) the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir. 2013).  38 C.F.R. § 3.307(a)(3) provides for presumptive service connection for chronic diseases that become manifest to a degree of 10 percent or more within 1 year from the date of separation from service. 

38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When analyzing lay evidence, the Board should assess the evidence and determine whether the disability claimed is of the type for which lay evidence is competent.  See Davidson, 581 F.3d at 1313; Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.   38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

The Veteran contends that he has diabetes mellitus, type II, as a result of Agent Orange exposure in service.  A June 2011 VA 21-0820, Report of General Information, records a telephone conversation with the Veteran in which he stated he was exposed to Agent Orange while in the Vietnam jungle and while he was stationed at the base in Vietnam.  At the Board hearing in December  2015, however, the Veteran testified that he has Marfan's syndrome which has caused his diabetes.

After reviewing the evidence, however, the Board finds that it fails to demonstrate that the Veteran is actually diagnosed to have diabetes mellitus, type II.  Rather, the VA treatment records shows that, since June 2011, he has been diagnosed with hyperglycemia and impaired glucose tolerance as his hemoglobin A1C is in the pre-diabetes range.  He has not been prescribed any medications for it but dietary modifications have been recommended to prevent progression to diabetes mellitus, type II.

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

The Board finds that an elevated hemoglobin A1C indicating pre-diabetes is merely a laboratory finding and, therefore, is like hypercholesterolemia or elevated serum (blood) cholesterol, which are not, in and of themselves, disabilities for which VA compensation benefits are payable.  See Schedule for Rating Disabilities; Endocrine System Disabilities, 61 Fed. Reg. 20,440, 20,445  (May 7, 1996).  Moreover, as the diagnoses of hyperglycemia and impaired glucose intolerance appear to be solely based upon the laboratory finding of an elevated hemoglobin A1C, those diagnoses also do not indicate a disability for VA compensation purposes but are merely labels describing the laboratory findings. 

It is also pertinent to note that the term "disability," as used for VA purposes, refers to a condition resulting in an impairment of earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 448   (1995).  In this case, there is no indication that the Veteran's hyperglycemia or impaired glucose intolerance is manifested by any such impairment.  At most, he has been advised to modify his diet to prevent him from getting diabetes.  As such, the Veteran does not have a disability within the meaning of the law granting compensation benefits.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303; Allen, supra.  

After considering all the evidence of record, the Board finds that the preponderance of the evidence is against finding that service connection for diabetes mellitus, type II, is warranted.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Service connection is, therefore, denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

New and material evidence has not been received, and the claim to reopen for service connection for an acquired psychiatric disability is denied.

Entitlement to service connection for diabetes mellitus, type II, is denied.



REMAND

The Veteran is seeking service connection for hypertension.  The Board finds that remand is warranted to obtain a VA examination with a medical nexus opinion.

The evidence of record establishes that an initial diagnosis of hypertension was made some time in the early part of 1992 as private psychiatric treatment records show a diagnosis of hypertension treated by medication in a July 1992 Semi-Annual Psychiatric Evaluation, but not prior to that.  Private treatment records show continued treatment through at least 2000.  However, VA treatment records do not show any treatment for or diagnosis of hypertension until 2011, except for a notation in June 2001 that the Veteran had a history of hypertension.  

The Board notes that historically the Veteran's systolic blood pressure is what has been elevated rather than his diastolic pressure.  On entrance examination in June 1973, the Veteran's blood pressure was 138/74, but it was only 112/78 in May 1976 when he had his separation examination.  There are no other blood pressure readings seen in his service treatment records.

A review of the Veteran's post-service treatment records show systolic pressures mostly in the 130s and 140s but as high as 160 to 200 as early as October 1976 and as low as 96 in October 2002.  His diastolic pressure has ranged from 60 to 100.  Given the variableness of the Veteran's blood pressure readings as far back as his service and the changing medical standards of what constitutes hypertension, the Board finds that a VA examination is necessary to obtain a medical opinion as to whether the Veteran's hypertension may be related to his military service.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA hypertension examination.  The claims file must be provided to and reviewed by the examiner, who must indicate in his/her report that said review has been accomplished.

After reviewing the claims file and examining the Veteran, the examiner should render an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's current hypertension is related to any disease or injury incurred during service or whether it may have manifested to a compensable degree within one year of his separation from service.  A complete rationale should be given for all conclusions and opinions expressed in a legible report.  

2.  Thereafter, the Veteran's claim should be readjudicated.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


